Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


    KEITH BYRD BEY,

                         Plaintiff
                                                                   Civil Action No. 19-16660
              V.
                                                                     OPINION & ORDER
    EDWARD A. JEREJIAN, et al.,

                       Defendants.


John Michael Vazguez, U.S.D.J.’

           Presently before the Court is a motion for emergent relief filed by Plaintiff Keith Byrd Bey.

D.E. 2 It appears that Plaintiff is seeking to prevent his eviction scheduled for Wednesday, August

28, 2019. The Court reviewed Plaintiffs submissions, D.E. 2 and D.E. 3, and decided the motion

without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons

set forth below, Plaintiffs motion is denied.

      I.   INTRODUCTION

           On August 15, 2018, the Superior Court of New Jersey, Hudson County, entered a

foreclosure judgment against Plaintiff for delinquent mortgage payments on his2 property in the

Borough of Hasbrouck Heights, New Jersey (the “Property”).                D.E. 1-2.    Plaintiff is now

challenging this state court judgment in federal court. See D.E. 1, D.E. 2.


  This matter is assigned to Judge Cecchi but due to the emergent relief sought, the matter was
reassigned to the undersigned solely for purpose of addressing the emergent relief. This matter
will be handled by Judge Cecchi moving forward.
2
  The Court assumes that it is Plaintiffs property, The issue is not entirely clear because Plaintiff
indicates that the underlying foreclosure action was against the Estate of Veleria Nell Byrd. D.E.
1 at2J2.
          Plaintiff filed his Complaint on August 14, 2019, alleging that the state foreclosure
                                                                    4th         5th
judgment is “in violation of Treaty Law and the Bill of Rights            and         amendments.” D.E. 1 at

6. On August 22, 2019, Plaintiff filed this current motion for emergent relief, again challenging

this state foreclosure judgment, “[p]ursuant to Article VI Supremacy Clause of the United States

Constitution-Republic and the Northwest Ordinance 1787 Article II, III, IV.” D.E. 2 at 1. Plaintiff

also attaches, and apparently relies on, portions of “The Divine Constitution of Moorish America.”

D.E. 2 at 3. Plaintiff thither cites to the “West New Jersey Charter of 1677,” a 1786 “Treaty of

Peace and Friendship” between Morocco and the United States, as well as certain common law

principles. D.E. I at 3-6.

    II. ANALYSIS

          “The grant or denial of a temporary restraining order or a preliminary injunction is within

the discretion of the Court.” Fed’n ofState Massage Therapy Boards v. A cad. ofOriental Therapy,

LLC, No. 13-06317,2013 WL 5888094, at * 1 (D.N.J. Oct. 28, 2013) (citing American Exp. Travel

Related Services, Inc. v. Sidamon—Eristoff 669 F.3d 359, 366 (3d Cir. 2012)). The decision to

grant a temporary restraining order or preliminary injunction is governed by the same test, which

requires the moving party to show the following:

                 (1) that [he is] reasonably likely to prevail eventually in the
                 litigation[,] (2) that [he is] likely to suffer irreparable injury without
                 relieff,] (3) [that] an injunction would [not] harm the [defendants]
                 more than denying relief would harm the plaintiffi,] and (4) [that]
                 granting relief would serve the public interest.

Id. at *l_2 (citing K.A. a ret Ayers v. Pocono Mountain Sch. Dist., 710 F.3d 99, 105 (3d Cir.

2013)).




                                                     2
          At the outset, it is not clear that Plaintiff served notice of his motion on Defendants.

Plaintiff also fails to give reasons why notice should not be required. As a result, his motion fails

to meet the requirements of Federal Rule of Civil Procedure 65(b)(1).

          Turning to the substance of Plaintiffs argument, he fails to show a reasonable likelihood

of success on the merits. It appears that Plaintiff is arguing, through an amalgamation of old,

foreign, constitutional,3 and common law provisions that the Superior Court of New Jersey did not

have proper authority to enter the foreclosure judgment. Yet, Plaintiff fails to cite to any actual

cognizable legal authority that supports his challenge to the authority of the Superior Court of New

Jersey.

          In addition, to the extent that Plaintiff is attempting to have this Court review the underlying

foreclosure proceedings, it appears that this Court is precluded from doing so pursuant to the

Rooker-Feldman Doctrine. “The Rocker-Feldman doctrine precludes lower federal courts from

exercising appellate jurisdiction over final state-court judgments because such appellate

jurisdiction rests solely with the United States Supreme Court.” In re Madera, 586 F.3d 228, 232

(3d Cir. 2009) (quoting Lance v. Dennis, 546 U.S. 459, 463 (2006)); see also Williams v. BASF

Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014). In other words, the Rocker-Feldman doctrine

bars “cases brought by state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district court review and

rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus., Inc., 544 U.S. 280, 284

(2005). The Third Circuit has ruled that the doctrine applies when four elements are met: “U) the

federal plaintiff lost in state court; (2) the plaintiff ‘complain[s] of injuries caused by [the] state




 Although not asserted by Plaintiff, the Court interprets his claims under the United States
Constitution to be brought pursuant to 42 U.S.C. § 1983.
                                                     3
court judgments’; (3) those judgments were rendered before the federal suit was filed; and (4) the

plaintiff is inviting the district court to review and reject the state judgments.” Great W Mining

& Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (citing Exxon Mobil Corp.,

544 U.S. at 284).

           Here, all Rocker-Feldman elements are apparently met. First, Plaintiff lost in the state

court foreclosure proceeding. D.E. 1-2. Second, Plaintiff now complains of injury suffered from

this state court judgment         —   namely, the foreclosure sale of the Property and his pending eviction.

D.E. 1; D.E. 2. Third, the state court issued its foreclosure judgment on August 15, 2018, D.E. 1-

2   —   about one year before Plaintiff filed his Complaint in this Court on August 14, 2019, D.E 1.

Finally, Plaintiff is asking this Court to review and reject the state court’s foreclosure judgment.

D.E. 2. If Plaintiff is dissatisfied with the outcome of the state court proceedings, his recourse is

to seek review in the state courts, for example, through New Jersey’s appeal process.

           There are a host of additional issues raised by Plaintiffs filing, such as the application of

judicial immunity. However, given the time constraints imposed by Plaintiffs current motion, the

Court does not reach the other issues. Suffice it say, for the foregoing reasons, Plaintiff has failed

to meet his burden for the extraordinary remedy of temporary restraints and, as a result, his request

for emergent relief is denied.

        III. CONCLUSION

           For the reasons stated above, and for good cause shown,
                           26th
           IT IS on this          day of August, 2019,

           ORDERED that Plaintiffs motion for a temporary restraining order, D.E. 2, is DENIED;

and it is further




                                                          4
        ORDERED that the Clerk’s Office shall mail a copy of this Opinion and Order to Plaintiff

by regular mail and certified mail return receipt.


                                                                           c-  4/

                                                         John Michael Vazquflz,IJLD.J.




                                                     5
